Mr. Justice Lawrence delivered the opinion of the Court: The only question presented by this record is, as to the power of the City of Rockford to assess road labor against persons over sixty years of age, and compel such persons to perform such labor, if not commuted by payment of a tax. The charter, in terms, gives the Common Council power “ to require every male inhabitant in said city, of twenty-one years of age, to labor on the streets.” It is urged that the ordinance carrying into effect this clause of the charter is a violation of Sec. 1, Art. 9 of the Constitution, which exempts persons over sixty years of age from the payment of a capitation tax. In regard to this, it suffices to say, that this court has held in the Town of Pleasant v. Kost, 29 Ill. 490, that the assessment of road labor is not a capitation tax. It is also urged that it is inconsistent with the general law of the State, which authorizes County Commissioners’ Courts, and townships to impose the burden of road labor only on persons between twenty-one and fifty years of age. The very object of granting city charters, is to give rights and powers not possessed by the municipalities of the State, created by general law, like counties and townships. The 103d section of the charter we construe to mean simply this: that in regard to all matters as to which the general laws of the State are applicable to the city of Rockford, the ordinances must be consistent with such laws. But where complete jurisdiction over a subject has been given to the city, as, for example, in regard to improving streets, the laws of the State in regard to road labor in counties, cease to be applicable as soon as the city has exercised its powers. The State has, in terms, given up its jurisdiction upon that subject to the city. It has expressly said the city may require road labor of all malé inhabitants over twenty-one years of age, and when the Legislature has said that, we do not feel at liberty to limit this grant of power so as to make it conform to the power over the same subject vested in counties aad townships. If there were a general law of the State, saying no citizen thereof over the age of fifty years, shall be compelled to perform road labor, the question presented would be very different. The 103d section of the charter would then probably apply. But we have no such law, and the fact that one class of municipalities is confined to certain ages in the imposition of road labor, should not render nugatory a special grant of a larger power to another municipality. Judgment affirmed.